Citation Nr: 0030267	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin condition due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1968, with some service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for a skin condition due to 
exposure to herbicides.  A notice of disagreement was 
received in April 1999.  A statement of the case was issued 
in May 1999.  A substantive appeal was received from the 
veteran in June 1999.  A hearing was scheduled for June 1999, 
but was canceled by the veteran that same month.


REMAND

The veteran first presented a claim for service connection 
for a skin condition due to exposure to herbicides in April 
1997, when he claimed that he suffered from a skin rash due 
to his exposure to Agent Orange.  In a rating decision of May 
1997, the veteran's claim for service connection for his skin 
condition was denied because there was no showing that his 
condition was one of those for which VA grants a presumption 
of service connection based on exposure to herbicides used in 
Vietnam, and also because there was no showing that the skin 
condition the veteran suffered from at the time, pruritus, 
happened in military service, or was caused or aggravated by 
it.  The veteran filed a notice of disagreement in November 
1997, and a statement of the case was issued in November 
1997.  However, the veteran never perfected his appeal of 
that decision.  As such, this decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).

In April of 1999, the veteran again filed what was construed 
to be an application to reopen his claim for service 
connection for a skin condition due to exposure to 
herbicides.  In a rating decision of April 1999, the RO 
denied the veteran's claim for a skin condition as not well-
grounded, apparently without considering the May 1997 final 
rating action.  In other words, there is no indication that 
the RO addressed the issue of new and material evidence.

In this regard, the Board notes that, in order for a case to 
be reopened under 38 C.F.R. § 3.156 (1999), a veteran must 
submit new and material evidence that, along with evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this case, the RO must first make a determination as to 
whether the veteran has submitted new and material evidence.

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate this claim, 
and make a specific finding as to whether 
new and material evidence has been 
submitted sufficient to reopen this case, 
under 38 C.F.R. § 3.156.  If, after 
readjudication, the benefit sought by the 
veteran remains denied, the veteran and 
his representative should be provided 
with an appropriate statement of the case 
(SOC) and be afforded the applicable 
opportunity to respond before the claims 
file is be returned to the Board for 
further appellate review.  If 
appropriate, the SOC should contain a 
discussion, with pertinent legal 
citation, of the finality of an 
unappealed rating decision and the 
requirement of new and material evidence 
to reopen a claim following final 
disallowance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



